DETAILED ACTION
This is an Office action based on application number 15/766,896 filed 9 April 2018, which is a national stage entry of PCT/JP2017/041673 filed 20 November 2017, which claims priority to JP 2016-226288 filed 21 November 2016. Claims 1, 3-4, and 6-14 are pending.
Amendments to the claims, filed 23 December 2021, have been entered into the above-identified application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Okochi et al. (US Patent Application Publication No. US 2006/0182958 A1) (Okochi) in view of Furuta et al. (WIPO International Publication No. WO 2014/192886 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2016/0152872 A1) (Furuta) and Kanno et al. (WIPO International Publication No. WO 2015/163115 A1 with citations taken from English language equivalent US Patent Application Publication No. US 2017/0043566 A1) (Kanno).

Regarding instant claim 1:
	Okochi discloses a pressure-sensitive adhesive sheet comprising a substrate having on at least one surface thereof a pressure-sensitive adhesive layer (Claim 5).
	Okochi further discloses that the pressure-sensitive adhesive layer has a thickness of 10 to 50 µm (paragraph [0056]).
prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Okochi, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Furuta that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Okochi does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support substrate. Further, Okochi does not explicitly disclose that the pressure-sensitive adhesive layer has a strength N2 under certain conditions, a strength N1 under certain conditions, and a ratio N2/N1 of greater than 20.
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Okochi and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Okochi in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(1 mm)3 = 2000 [N·mm]
	Further, Kanno discloses a pressure-sensitive adhesive sheet that overcomes the problems of using a pressure-sensitive adhesive sheet that has an initially large adhesive force, i.e., both the elimination bubbles between the adhesive and an adherend and correction of misalignment becomes difficult especially when the adherend is brittle and may be damaged if the adhesive sheet is removed (paragraphs [0009-0011]).
	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. 
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
	More broadly, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.” See MPEP §2144.05.
	While there is no disclosure in Kanno that the adhesive force values are calculated after attachment to a stainless steel plate (SUS304BA plate), absent evidence of criticality regarding the type of stainless steel plate used to measure the adhesive force and given that the ratio of adhesive force values falls within the range presently claimed, it is the Examiner's position that Kanno meets the ratio requirement of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to 
	Therefore, it would have been obvious to combine Furuta and Kanno with Okochi to obtain the invention as specified by the instant claim.

Regarding instant claim 3, Kanno further discloses the pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, of 1.0 N/20 mm or less (paragraph [0111]). Furuta further discloses that the pressure-sensitive adhesive sheet has a property that the adhesive force increases over time, which is  demonstrated by an adhesive value occurring after then sheet is left at room temperature for 30 minutes (paragraph [0110]). Therefore, given the disclosure of an N1 value of 1.0 N/20 mm, and knowledge that the adhesive force increases after a period of time (i.e., after 30 minutes), it would be apparent to one of ordinary skill the Kanno encompasses an embodiment wherein the adhesive force after 30 minutes at 23ºC prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 4, Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]). It is noted that the claimed range overlaps the range disclosed by Furuta; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 6, Okochi discloses a pressure-sensitive adhesive sheet comprising a substrate having on at least one surface thereof a pressure-sensitive adhesive layer (Claim 5). Said pressure-sensitive adhesive layer is construed to be formed, necessarily, from a pressure-sensitive adhesive.
	Okochi does not explicitly disclose that the pressure-sensitive adhesive contains a pressure-sensitive adhesive strength rise retarder.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]).

	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer of Kanno in to the pressure-sensitive adhesive of Okochi. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 7, Okochi discloses the pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer, wherein the pressure-sensitive adhesive layer is construed to be formed from a pressure-sensitive adhesive.
	Okochi does not explicitly disclose the pressure-sensitive adhesive layer contains a specific siloxane structure-containing polymer Ps.
	However, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane 
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include, further, the polymer (B) having the polyorganosiloxane backbone-containing monomer and the (meth)acrylic monomer of Kanno in to the pressure-sensitive adhesive of Okochi. The motivation for doing so would have been to decrease the initial adhesive strength of the adhesive to allow the desired peelability at the beginning of attachment.

Regarding instant claim 8, Kanno further discloses that the weight average molecular weight of the polymer (B) is 10,000 or more but less than 50,000 (paragraph [0077]).

Regarding instant claim 9, Okochi further discloses that the pressure-sensitive adhesive comprises at least an acrylic polymer (paragraph [0011]) having a glass transition of not higher than 250 K (paragraph [0023]) (i.e., -23.15ºC).
	Kanno further discloses the pressure-sensitive adhesive layer includes 100 parts by mass of a polymer (A) having a glass transition temperature lower than 0ºC and 0.1 to 20 parts by mass of a polymer (B) that contains a polyorganosiloxane backbone 

Regarding instant claim 10:
	Okochi further discloses that the pressure-sensitive adhesive layer has a thickness of 10 to 50 µm (paragraph [0056]).
	Okochi further discloses that the thickness of the substrate is 0.01 to 1 mm (paragraph [0078]) (i.e., 10 to 1000 µm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Okochi, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Furuta that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 11, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Regarding instant claim 12:
	Okochi discloses a pressure-sensitive adhesive sheet comprising a substrate having on at least one surface thereof a pressure-sensitive adhesive layer (Claim 5).
	Okochi further discloses that the pressure-sensitive adhesive layer has a thickness of 10 to 50 µm (paragraph [0056]).
	Okochi further discloses that the thickness of the substrate is 0.01 to 1 mm (paragraph [0078]) (i.e., 10 to 1000 µm); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Okochi, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Furuta that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Okochi further discloses that the pressure-sensitive adhesive comprises at least an acrylic polymer (paragraph [0011]) having a glass transition of not higher than 250 K (paragraph [0023]) (i.e., -23.15ºC).
	Okochi further discloses that the acrylic polymer comprises (meth)acrylic ester-based polymers mode of, as a principle monomer component, alkyl (meth)acrylates (paragraph [0017]) selected from methyl (meth)acrylate, butyl (meth)acrylate, and 2-ethylhexyl (meth)acrylate (paragraph [0019]).
	Okochi does not explicitly disclose the specific relationship between the elastic modulus of the pressure-sensitive adhesive sheet and a thickness of the support 
	However, Furuta discloses a pressure-sensitive adhesive sheet comprising a pressure-sensitive adhesive layer and a non-adhesive layer (substrate) (paragraph [0024]).
	Furuta further discloses that the pressure-sensitive adhesive sheet has an elastic modulus of 0.5 to 2000 MPa because those pressure-sensitive adhesive sheets having an elastic modulus within this range have more excellent resistance to wrinkling upon application (paragraph [0151]).
	Given the thickness range of the substrate layer disclosed by Okochi and the range of elastic modulus disclosed by Furuta, there exists a range of the relationship between elastic modulus and thickness of the support base that overlaps the range of the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An example of the relationship between elastic modulus and thickness of the support base encompassed by the scope of Okochi in view of Furuta is provided below (note 1 Pa = 1 N/m2):
(2,000,000,000 N/m2)(1 m2/1,000,000 mm2) = 2,000 N/mm2
(2,000 N/mm2)(1 mm)3 = 2000 [N·mm]

	Kanno discloses that such an pressure-sensitive adhesive has an adhesive force N1, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) is left at 23ºC for 10 seconds, and an adhesive force N2, occurring after the pressure-sensitive adhesive force N2, occurring after the pressure-sensitive adhesive layer is attached to a stainless steel plate (430 BA plate) and is aged at 80ºC for 5 minutes (paragraph [0011]). Table 3 discloses examples of both N1 and N2, as well as an adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes. Example 1, for example, has an N2 value of 7.8 N/20 mm and an adhesive force of 0.13 N/20 mm occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes, wherein the ratio between these values is 60.
	Further, as cited above, Kanno discloses examples wherein the value N2 is greater than 5.0 N/20 mm (e.g., 7.8 N/20 mm of Example) and values of adhesive force occurring after the pressure-sensitive adhesive sheet is attached to a stainless steel plate (430 BA plate) and is left at 23ºC for 5 minutes of less than 1.0 N/20 mm (e.g., 0.13 N/20 mm).
prima facie case of obviousness exists.” See MPEP §2144.05.
	While there is no disclosure in Kanno that the adhesive force values are calculated after attachment to a stainless steel plate (SUS304BA plate), absent evidence of criticality regarding the type of stainless steel plate used to measure the adhesive force and given that the ratio of adhesive force values falls within the range presently claimed, it is the Examiner's position that Kanno meets the ratio requirement of the instant claim.
	Further, Kanno discloses a pressure-sensitive adhesive layer comprising a polymer (A) and a polymer (B) having a polyorganosiloxane backbone (paragraph [0018]). Kanno further discloses that the polymer (B) having the polyorganosiloxane backbone-containing monomer enables the adhesive to exhibit easy peelability at the beginning of attachment (paragraph [0058]). Kanno further discloses that the polymer (B) is a copolymer containing the monomer having the polyorganosiloxane backbone and a (meth)acrylic acid ester monomer (paragraph [0072]). Said (meth)acrylic acid ester monomer is selected from (meth)acrylic acid methyl, (meth)acrylic acid butyl, and (meth)acrylic acid-2-ethylhexyl (paragraph [0073]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to 
	Therefore, it would have been obvious to combine Furuta and Kanno with Okochi to obtain the invention as specified by the instant claim.

Regarding instant claim 13, Okochi further discloses that the pressure-sensitive adhesive layer has a thickness of 10 to 50 µm (paragraph [0056]).
	Okochi further discloses that the thickness of the substrate is 0.01 to 1 mm (paragraph [0078]) (i.e., 10 to 1000 µm); however, “in the case where claimed ranges prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Given the thickness ranges of both the pressure-sensitive adhesive layer and the substrate layer disclosed by Okochi, a ratio range of substrate thickness to adhesive thickness is encompassed by the scope of Furuta that overlaps the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 14, Kanno discloses that the value N2 is 3.0 [N/20 mm] or more because a pressure-sensitive adhesive having an adhesive force of less than 3.0 [N/20 mm] N2, occurring after aging, results in an adherend that is not firmly fixed (paragraph [0113]). While this range includes the range recited by the claim, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness.

Answers to Applicant’s Arguments
In response to Applicant’s amendments, the grounds of rejection have been altered. Applicant’s arguments regarding the prior art rejections are unpersuasive.
Applicant primarily traverses the prior art combination. Specifically, Applicant contends that it would not have been obvious to modify Okochi based on Kanno to arrive at the claimed invention. Specifically, Applicant contends that Okochi is directed to a specific combination of tackifiers to achieve a PSA tape having excellent edge part 
	Applicant’s argument is unpersuasive. First, Applicant’s argument that the composition of Okochi requires a specific combination of tackifiers to achieve certain properties is recognized, but is not persuasive to overcome the prior art rejection. Primarily, the construction of the claims is not exclusive of any tackifier that may be necessary for the intended use of the Okochi reference. 
	Additionally, Applicant has not provided persuasive evidence that the inclusion of such necessary tackifiers would prohibit the production of the adhesive composition of the prior art combination (i.e., making an adhesive composition having the requisite adhesives strengths N1 and N2).
	Furthermore, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEP §2123(I). In the instant case, the Okochi reference is not limited to those compositions having the specific adhesive strength of the examples. Additionally, Okochi is silent with regard to a minimum of maximum adhesive strength value necessary for the disclosed adhesive composition to 
	As to Applicant’s arguments regarding the reduction of the initial adhesive strength of Okochi, Applicant has not provided persuasive evidence or citation that a decrease in the initial adhesion of the composition of Okochi would render such a composition undesirable for its intended use. As cited in the prior art rejection, above, one of ordinary skill in the art would have been motivated to produce an adhesive composition having a low initial adhesive such that such that bubble elimination and misalignment correction can occur without damaging an adherend surface.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



														/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        01/27/2022